Case 1:19-cv-00136-JRH-BKE Document 17 Filed 01/25/21 Page 1 of 3
    Case 1:19-cv-00136-JRH-BKE Document 17 Filed 01/25/21 Page 2 of 3




FIELDS HOWELL LLP
1180 W. Peachtree Street, Suite 1600       /s/ Paul L. Fields, Jr.
Atlanta, Georgia 30309                     Paul L. Fields, Jr., Esq.
404.214.1250 (Telephone)                   Georgia Bar No.: 003420
404.214.1251 (Facsimile)                   Counsel for Defendant
pfields@fieldshowell.com




                                       2
     Case 1:19-cv-00136-JRH-BKE Document 17 Filed 01/25/21 Page 3 of 3




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA

MICHAEL CONDO,          )
                        )
         Plaintiff,     )
                        )
      v.                )
                        ) Case No.: 1:19-cv-00136-JRH-BKE
CONVERGENT OUTSOURCING, )
INC.,                   )
                        )
         Defendant.     )

                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day served a copy of the foregoing JOINT

STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE on all

parties via United States mail with proper postage affixed thereto as follows:

                                   Michael A. Condo
                                 2724 Summit Ridge Rd
                                  Evans, Georgia 30809

      Respectfully submitted this 25th day of January, 2021.

FIELDS HOWELL LLP
1180 W. Peachtree Street, Suite 1600         /s/ Paul L. Fields, Jr.
Atlanta, Georgia 30309                       Paul L. Fields, Jr., Esq.
404.214.1250 (Telephone)                     Georgia Bar No.: 003420
404.214.1251 (Facsimile)                     Counsel for Defendant
pfields@fieldshowell.com




                                         3
